   Case 20-40742         Doc 8   Filed 07/22/20 Entered 07/22/20 15:42:17           Desc Main
                                    Document    Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

In re:
                                               Chapter 7
         Rachel Ann Butze                      Case No. 20-40742

                Debtor

           NOTICE OF CONTINUED SECTION 341 MEETING OF CREDITORS

         Please take notice that the Section 341 Meeting of Creditors for the above-referenced

debtor has been continued to 9:00 A.M. on September 28, 2020, Dial-in Number: 877-950-7059

Participant Code: 9849584 (Do not place call on hold or use speaker phone).




                                                     Rachel Ann Butze
                                                     By her counsel,

                                                     /s/ Neil D. Warrenbrand
                                                     Neil D. Warrenbrand, BBO# 556938
                                                     Law Offices of Neil D. Warrenbrand
                                                     One McKinley Square
                                                     Boston, MA 02109
                                                     Tel.: (617) 720-2286
                                                     Fax: (617) 723-1710
                                                     Email: neil@warrenbrandlaw.com
Dated: July 22, 2020
